t c memo united_states tax_court merrick rayle petitioner v commissioner of internal revenue respondent docket no 26253-14l filed date merrick scott rayle pro_se kerrington a hall for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of a determination by 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references unless otherwise noted are to the tax_court rules_of_practice and procedure we round all monetary amounts to the continued the internal_revenue_service irs or respondent to uphold collection action the sole question remaining for decision is whether the settlement officer abused her discretion in concluding that petitioner did not qualify for a streamlined installment_agreement respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection actions was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits petitioner resided in indiana when he timely filed his petition this case involves petitioner’s federal_income_tax liabilities for and the irs examined his returns for those years and on date is- sued him a notice_of_deficiency that determined deficiencies and penalties totaling dollar_figure on date he filed a petition with this court seeking redetermi- nation because the deficiency for each year was less than dollar_figure he filed his case as a small_tax_case rayle v commissioner t c dkt no 8466-13s july continued nearest dollar see sec_7463 we dismissed that case for lack of jurisdiction because the petition was filed more than days after the irs issued the notice_of_deficiency see sec_6213 although decisions in small tax cases are not ap- pealable see sec_7463 petitioner appealed the u s court_of_appeals for the seventh circuit dismissed his appeal for lack of jurisdiction on date in an effort to collect petitioner’s unpaid liabilities for and the irs sent him on march and date respectively a notice_of_federal_tax_lien nftl filing and a notice_of_intent_to_levy as of the latter date the irs had assessed interest on the deficiencies and failure-to-pay additions to tax under sec_6651 petitioner’s aggregate outstanding tax_liability for the two years thus totaled dollar_figure petitioner timely requested a cdp hearing and a telephone hearing was held with a settlement officer so1 in the irs appeals_office in holtsville new york after the hearing so1 issued a notice_of_determination sustaining the col- lection actions following petitioner’s timely petition we remanded the case to the appeals_office for a supplemental hearing which was conducted by so1 petitioner provided no financial information and did not call in for the scheduled hearing so1 accordingly issued a supplemental notice of determina- tion sustaining the collection actions we remanded the case for a second supple- mental hearing with instructions that it be conducted by a different settlement officer at a location nearer to petitioner’s residence we directed that this hearing be held no later than date on date the case was reassigned to a settlement officer so2 in the chicago appeals_office so2 reviewed the administrative file and confirmed that the tax_liabilities in question had been properly assessed and that all other legal and administrative requirements had been satisfied that same day she sent petitioner a letter proposing a face-to-face conference on date the letter asked that petitioner bring to that conference a completed form 433-a collection information statement for wage earners and self-employed individuals along with verification of income expenses and asset valuation 2one reason for the previous remands was to enable the appeals_office to clarify the import of a letter that petitioner received from the memphis service_center on date while his appeal was pending to the seventh circuit from our dismissal in docket no 8466-13s that letter stated that petitioner’s account for was in currently not collectible cnc status and that no further collec- tion action will take place until appeals are finished our decision in docket no 8466-13s was not appealable and became final days after it was entered see sec_7463 sec_7481 even if it had been appealable the seventh circuit dis- missed petitioner’s appeal on date and its decision became final days thereafter see sec_7481 sup ct r so1 concluded that the date letter had been issued in error while not resolving that question so2 explained that cnc status is provisional that it is subject_to reversal at any time and that the cnc code for petitioner’s year was reversed no later than date in opposing respondent’s motion for summary_judgment peti- continued petitioner and so2 had scheduling conflicts and we twice extended the deadline for the hearing which was held on date at the hearing peti- tioner produced a form 433-a but no documents to verify his reported financial information the form 433-a indicated that he could pay the irs dollar_figure per month dollar_figure gross_income minus dollar_figure in living_expenses so2 explained that a revenue_officer ro from the irs collection_division would contact him to verify his income and expenses at the hearing petitioner attempted to challenge his underlying tax_liabilities for and so2 explained that he could not do this because he had re- ceived a notice_of_deficiency for those years but failed to file a timely tax_court petition see sec_6330 although our remand order had made clear that petitioner’s underlying liabilities were not at issue he insisted that he was entitled to dispute them so2 advised petitioner that if he wished to pursue an installment_agreement ia he needed to make a proposal with a specific monthly payment the parties agreed to a deadline of date for submission of a proposed ia with sup- porting bank statements petitioner missed that deadline but on may proposed continued tioner agrees that the sole remaining issue is whether petitioner qualifies for a streamlined installment_agreement an ia offering payments of dollar_figure per month so2 noted that petitioner had defaulted on a previous ia for different tax years executed in date an ro was assigned to verify the information on petitioner’s form 433-a the ro sent petitioner a letter requesting copies of tax returns and specified finan- cial information setting a deadline of date on august petitioner submitted some but not all of the requested information on the basis of the information she had received the ro disallowed peti- tioner’s claimed monthly vehicle expense of dollar_figure--he listed no vehicles as assets-- and adjusted several other expenses for lack of proof the ro calculated that peti- tioner had gross monthly income of dollar_figure as shown on his form 433-a and total allowable expenses of dollar_figure yielding a minimum monthly payment of dollar_figure on date petitioner informed the ro that he wished to claim additional allowable business_expenses the ro agreed to consider these items if properly verified but petitioner ignored her deadlines for supplying substantiation on date having received no further substantiation the ro closed her investigation and returned the case to so2 on date so2 informed petitioner that the ro’s calculations were correct on the basis of the expenses he had substantiated she invited him to submit by december additional information to verify his reported expenses he responded three weeks late stating that he disagreed with the ro’s calculations asserting that his monthly disposable income was only dollar_figure and proposing an ia with payments of dollar_figure per month resolving doubts in petitioner’s favor so2 concluded that he could pay the irs at least dollar_figure a month she arrived at this figure by subtracting the total monthly expenses petitioner had reported on his form 433-a dollar_figure from his average monthly income as reported on hi sec_2016 return dollar_figure on date she offered petitioner an ia on these terms inviting him again to supply verification of any additional expenses alternatively so2 suggested that petitioner might wish to pursue a stream- lined ia under which he would discharge his aggregate tax_liabilities over a six- year period see internal_revenue_manual irm pt date for petitioner to qualify for a streamlined ia his total assessed tax_liability could not exceed dollar_figure ibid as of date his aggregate assessed liability for the and tax years was dollar_figure the liability consisted of dollar_figure of interest and additions to tax assessed during the previous six months so2 agreed to consider a streamlined ia if petitioner paid dollar_figure to bring his un- paid balance down to dollar_figure she asked that he inform her within two weeks whether he was interested in pursuing a regular ia at dollar_figure per month or a streamlined ia on these terms petitioner did not respond by the february deadline so2 had set on march he informed her that he was interested in a streamlined ia but was un- willing to pay dollar_figure in order to qualify he asserted that no upfront payment was required because his tax_court case was a small_tax_case that origin- ally involved a tax_liability of less than dollar_figure according to his calculations which he did not explain his required monthly payment under a streamlined ia would be dollar_figure so2 concluded that petitioner did not qualify for a streamlined ia because he refused to make an upfront payment of dollar_figure to reduce his balance to dollar_figure she concluded that he could pay dollar_figure per month under a regular ia and so rejected his offer to pay dollar_figure per month and she concluded that he could not challenge his underlying tax_liabilities for and because he had received a notice_of_deficiency for those years but failed timely to petition thi sec_3on date date and january february and date so2 reviewed petitioner’s account transcripts which showed on each occasion that his outstanding unpaid assessed balance exceeded dollar_figure court on date the irs issued petitioner a 13-page supplemental notice_of_determination sustaining the proposed levy and the nftl filing on date respondent filed a motion for summary_judgment peti- tioner opposed that motion contending that so2 abused her discretion by failing to consider all issues relevant to his proposed streamlined installment agree- ment in a supporting declaration petitioner avers that t he sole remaining issue is whether petitioner qualifies for a streamlined installment_agreement a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner has not identified any material fact in dispute and we find that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that we should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our prece- dents where the validity or amount of the taxpayer’s underlying liability is at is- sue we review the commissioner’s determination de novo 114_tc_176 where the taxpayer’s underlying liability is not properly before us we review the irs action for abuse_of_discretion id pincite petitioner received a notice_of_deficiency for and he filed an untimely petition for redetermination we dismissed for lack of jurisdiction and the seventh circuit did the same sec_6330 as well as principles of res_judicata precludes petitioner from challenging his and tax_liabilities now see 333_us_591 138_tc_54 kanofsky v commissioner tcmemo_2014_153 108_tcm_99 aff’d 618_fedappx_48 3d cir we accordingly review the irs action for abuse_of_discretion only goza t c at abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c abuse_of_discretion in reviewing an so’s determinations we consider whether he or she properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that so2 properly discharged during the lengthy supplemental hearing process all of her responsibilities under sec_6330 sec_6159 authorizes the commissioner to enter into an ia if he deter- mines that it will facilitate full or partial collection of a taxpayer’s unpaid liability see 140_tc_173 subject_to exceptions not relevant here the decision to accept or reject an ia lies within the commis- sioner’s discretion see rebuck v commissioner tcmemo_2016_3 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir sec_301_6159-1 c i proced admin regs we will not substitute our judgment for the so’s recalculate the taxpayer’s ability to pay or independently determine what would be an acceptable offer see thompson t c pincite lipson v commissioner tcmemo_2012_252 as a rule an so may accept at a minimum a monthly payment equal to the excess of a taxpayer’s monthly income over the taxpayer’s allowable expenses boulware v commissioner tcmemo_2014_80 t c cch aff’d 816_f3d_133 d c cir see bero v commissioner tcmemo_2017_235 friedman v commissioner tcmemo_2013_44 an so is not required to negotiate with a taxpayer indefinitely in an effort to reach an agreement see 137_tc_123 petitioner initially proposed an ia with payments of dollar_figure per month and later increased his offer by proposing payments of dollar_figure per month but his own form 433-a showed that he could pay dollar_figure per month the ro and so2 repeatedly offered him opportunities to substantiate additional expenses but he never did so after months of delays missed deadlines and back-and-forth with petition- er so2 resolved many doubts in his favor she accepted all of the monthly ex- penses reported on his form 433-a dollar_figure even though the ro had found more than dollar_figure to be unsubstantiated and she reduced his monthly income from dollar_figure as shown on his form 433-a to dollar_figure as reported on hi sec_2016 tax_return using these figures so2 determined that petitioner could pay the irs at least dollar_figure per month she proposed an ia calling for such payments but petitioner declined this generous offer as an alternative so2 helpfully suggested that petitioner might wish to con- sider a streamlined ia which differs from a regular ia in that it can be processed more quickly and does not depend on verification of income and expenses as re- ported on form 433-a see irm pt date for a taxpayer to qualify for a streamlined ia his aggregate unpaid assessed liability must be dollar_figure or less and he must agree to pay that liability in full in six years see id pt the dollar_figure cap on assessed liability includes assessed interest pen- alties and additions to tax but excludes accruals of penalties and interest if they have not yet been assessed ibid the required minimum monthly payment is calculated by dividing the total unpaid assessed balance by on five distinct dates between date and date so2 reviewed petitioner’s account transcripts which showed that his total unpaid assessed balance on each occasion exceeded dollar_figure she accordingly determined that he did not qualify for a streamlined ia but she offered him the opportunity to qualify by making an upfront payment to reduce his balance to dollar_figure as of date when his assessed balance was dollar_figure the upfront payment required would have been dollar_figure petitioner refused this offer insisting that he did not need to make an upfront payment in order to qualify petitioner is mistaken he bases his argument on the fact that the notice_of_deficiency issued to him in date determined deficiencies and penalties totaling dollar_figure so that his case qualified as a small_tax_case under sec_7463 during the ensuing five years however a great deal of interest ac- crued on those assessed amounts as well as additions to tax under sec_6651 for failure to pay the irs duly assessed that interest and those addi- tions to tax those assessments--which are properly includible in his aggregate assessed balance--brought his total unpaid assessed liability to dollar_figure by febru- ary see irm pt the commissioner has exercised his discretion to entertain ia proposals on a streamlined basis only when the taxpayer’s total unpaid assessed balance as of the date the taxpayer makes the proposal is dollar_figure or less ibid the fact that petitioner’s liability was less than dollar_figure five years previously is irrelevant under the procedures the commissioner has prescribed petitioner does not dispute that his total unpaid assessed balance exceeded dollar_figure when so2 made her determination and he does not contend that he made any payments that would have reduced his balance below dollar_figure so2 thus correctly determined that petitioner did not qualify for a streamlined ia under the applicable irm provisions an so does not abuse her discretion by adhering to irm provisions governing acceptance of collection alternatives see veneziano v commissioner tcmemo_2011_160 102_tcm_22 etkin v commissioner tcmemo_2005_245 90_tcm_417 schulman v commissioner tcmemo_2002_129 83_tcm_1738 n so2 carefully considered every issue petitioner raised during the lengthy cdp proceeding although petitioner continually missed deadlines so2 gave him every opportunity to supply verification of additional expenses she offered 4at various points petitioner asserted that he was making timely payments on an existing ia after checking his transcripts so2 determined that he had but had defaulted on a previous ia executed in date see supra p peti- tioner repeatedly asserted incorrectly that he had fully paid hi sec_2015 tax_liability although he had paid the substantive tax_liability for there remained a bal- ance of dollar_figure attributable to recently assessed interest and additions to tax see supra p in any event even ignoring hi sec_2015 liability his unpaid liability for and comfortably exceeded dollar_figure at one point petitioner contended that so1 had engaged in a prohibited ex_parte_communication the communica- tion to which he referred was a conversation between so1 and her manager at appeals because this communication was within the appeals_office it was not ex_parte see revproc_2012_18 2012_10_irb_455 him a regular ia with terms more generous than those his own form 433-a would have warranted and she offered him a streamlined ia conditioned on his making an upfront payment of dollar_figure to reduce his balance as the irm required petitioner refused all of her offers we find that so2 did not abuse her discretion in determining that petitioner was ineligible for a streamlined ia in making her determination she properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate con- cern that the collection action be no more intrusive than necessary finding no abuse_of_discretion in this or any other respect we will grant summary_judgment for respondent and sustain the proposed levy and nftl filing to reflect the foregoing an appropriate order and decision will be entered for respondent
